NIX, Judge.
This is an original proceedings filed by the petitioner, Jackie E. Madewell, who seeks a writ of Habeas Corpus to dismiss another charge pending against him because of a void judgment.
Petitioner was charged with Escape from the State Reformatory at Granite, Oklahoma, in the District Court of Kiowa County, Case # 2436-C, and plead Guilty. He is presently incarcerated in the State Penitentiary at McAlester on a different charge.
This Court held in the case of Folsom v. Raines, Okl.Cr., 357 P.2d 235, that:
.“Where an inmate of the penitentiary is confined on a valid judgment and sentence from one county, and, while so incarcerated, a judgment and sentence from another county is delivered to the warden, he cannot test the validity of the latter judgment and sentence by Habeas Corpus until the expiration of the valid judgment and sentence.”
It is, therefore, the order of this Court that the Writ of Habeas Corpus be, and the same is, hereby denied.
BUSSEY, P. J., and BRETT, J., concur.